DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention (“ELECTRONIC APPARATUS”) is objected to as being insufficiently descriptive.  For search and research purposes, the title of an invention should be indicative of its inventive concept.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Based on subject matter recited in paragraphs 5, 6 and 206 of the specification as filed, the following title is suggested:   ELECTRONIC DISPLAY APPARATUS TO MITIGATE VISIBILITY OF TERMINAL WIRING IN NON-DISPLAY AREA

Abstract
The abstract of the disclosure is objected to because it appears to be little more than a restatement of claim 1.

Specification
The disclosure is objected to because of the following informality:   In paragraph 205, on line 2, “over” should be corrected to “cover”.  This appears to be a clear error, as the very next sentence in paragraph 205 uses the word “cover” in a similar manner.  Appropriate correction is required.


Information Disclosure Statement
The information disclosure statement (IDS) filed 10 January 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of a certain reference listed that is not in the English language.  The IDS has been placed in the application file, but not all information referred to therein has not been considered.  All references have been considered except for foreign patent document listing #4, KR 10-2016-0059666 to KOREA FOOD RES INST, “A pharmaceutical composition for preventing or treating containing diallyl disulfide”.  If said reference is to be considered by Examiner, Applicant is requested to provide a concise explanation of the relevance of this reference to the instant application.  If this reference was provided in error, and another should take its place, Applicant is requested to file another IDS, along with said other reference.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11 & 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "about" in claims 11 & 20 is a relative term which renders each claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus the claims are rendered vague and indefinite.

Allowable Subject Matter
Claims 1-10 & 12-19 are allowed.  Claims 11 & 20 would be allowed but for the 112 rejections above.  The following is an examiner’s statement of reasons for allowance:   The prior art is silent regarding at least an anti-reflection layer overlapping at least a part of fan-out lines disposed in a peripheral area, said lines connecting a plurality of pixels and a plurality of pads, said pixels disposed in an active area and said pads disposed in the peripheral area, as recited in independent claim 1.  Independent claim 17 is similarly situated.
The closest prior art is Jeong et al. (US PGPUB 2015/0028296 A1; “Jeong” hereinafter) who discloses Wire Grid Polarizer and Organic Light-Emitting Display Apparatus Including the Same.  At paragraph 60, Jeong teaches an anti -reflective layer may be formed on a surface of each of a plurality of wire grids, on whose side surface external light is incident (e.g., an outer side). The anti -reflective layer may improve bright room contrast and visibility of an organic light-emitting display apparatus comprising the wire grids by preventing reflection of external light from the wire grids.  Jeong is silent, however, regarding at least fan-out lines and pads disposed in a peripheral area, and an anti-reflection layer comprising a plurality of color patterns that overlaps at least a part of the fan-out lines in the peripheral area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okabe et al. (US  PGPUB 2018/0210306 A1) discloses Active Matrix Substrate, Display Device and Display Device Manufacturing Method.  At paragraph 128, Okabe teaches in a bottom emission type organic EL display, it is useful to form a light-shielding film on a display viewing side of conductive films, in order to prevent external light advancing from the display viewing side into the display device from being reflected on the conductive films such as the gate lines and the data lines.
Shimoji et al. (US PGPUB 2018/0072019 A1) discloses Conductive Substrate.  At paragraph 137, Shimoji teaches a blackened layer can limit light reflection by the metal layer. For example, when used as a conductive substrate for a touch panel, light reflection at a wiring surface can be reduced and visibility of the display can be enhanced.
Matsushima (US PGPUB 2006/0279677 A1) discloses Liquid Crystal Device and Electronic Apparatus.  At paragraph 69, Matsushima teaches a reflecting layer can be provided on a TFT array substrate such that display visibility can be prevented from being degraded due diffused reflection of external light by metal wiring lines.
Park et al. (U.S. Patent 9,436,051 B2) discloses Display Device.  At claim 1, Park discloses a display device comprising reflection preventing layers overlapping gate and data lines so as to prevent external light from being reflected by the gate lines and the data lines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURENCE J LEE/Primary Examiner, Art Unit 2624